Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Paul LaRoque appeals the district court’s orders dismissing his appeals from the bankruptcy court and denying leave to proceed in forma pauperis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. LaRoque v. Conti, Nos. 1:08-cv-00564-NCT; 1:08-cv-00569-N CT; 1:08-cv-00595-NCT; 1:08-cv-00663-NCT; 1:08-cv-00568-NCT; 1:09-00078-NCT (M.D.N.C. Jan. 30, 2009 & Feb. 13, 2009). We grant LaRoque’s motions to consolidate his appeals and deny his motions for transcripts and a certified copy of the record at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.